Citation Nr: 0823559	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of heat 
stroke.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1965 to May 
1965, and from February 1968 to September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  In May 2005, the Board remanded the claims for 
additional development.  

In March 2005, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  

The claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus as the result 
of disease or injury that was present during his active 
military service.  

2.  The veteran does not have hypertension as the result of 
disease or injury that was present during his active military 
service.  

3.  The veteran does not have a back disability as the result 
of disease or injury that was present during his active 
military service.  

4.  The veteran does not have residuals of heat stroke as the 
result of disease or injury that was present during his 
active military service.  


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  The veteran's hypertension was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

3.  A back disability was not incurred in or aggravated by 
active military service, nor may in-service occurrence of 
arthritis of the back be presumed.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).  

4.  Residuals of heat stroke were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has diabetes mellitus, 
hypertension, a back disability, and residuals of heat 
stroke, due to his service, with the claim for diabetes 
mellitus to include as due to exposure to Agent Orange, and 
the claim for hypertension to include as secondary to 
diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for hypertension, and 
diabetes mellitus, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

There are no service medical records for the veteran's first 
period of active duty, other than a separation examination 
report, dated in May 1965, which shows that the veteran's 
neck, heart, endocrine system, and spine, were all clinically 
evaluated as normal, and that his blood pressure was 120/82.  
Urinalysis was negative for sugar.  In an accompanying 
"report of medical history," he denied a history of high or 
low blood pressure, or arthritis or rheumatism.  

The veteran's service medical records for his second period 
of active duty show that between March and April of 1968, he 
received a number of treatments for complaints of a cold, 
back pain and a sore throat.  He stated that his back pain 
dated back to 1965.  X-rays were noted to be negative.  The 
impressions noted FUO (fever of undetermined origin), acute 
back strain, acute spasm, chronic low back pain.  Physical 
therapy was recommended, as was psychiatric follow-up.  

A July 12, 1968 report notes that the veteran was 
hyperventilating and feels dizzy.  Another July 16, 1968 
report shows that he stated that the week before, he had been 
treated for heat exhaustion (apparently this a reference to 
the aforementioned treatment for complaints of 
hyperventilation and dizziness).  He was given light duty for 
two weeks.  In August 1968, and March 1969, he was treated 
for complaints of shortness of breath.  The August 1968 
reports notes that "this is an old problem,"  There was no 
diagnosis.  The March 1969 report notes complaints of chest 
pain, with a past diagnosis of bronchitis, and that he had 
solar burn on his chest.  The impression was solar burn, and 
probable hyperventilation.  

Another March 1969 report shows that the veteran sought a 
slip to show "that he cannot work in the heat," and he 
claimed that he had a "hospitalization" for heat exhaustion 
in July 1968 (no such hospitalization reports are of record).  
The report notes "several of the episodes of what pt 
[patient] calls 'heat stroke' apparently were 
hyperventilation.  Recommend duty."  The reports dated in or 
after July 1968 indicate that the veteran was treated in the 
C.Z. (Canal Zone).  

A separation examination report for the second period of 
active duty is not of record.   
 
The veteran's service records include a DD Form 220, dated in 
February 1968, which notes treatment for "back trouble" for 
one week that month, with a diagnosis of "hurt back."  

Overall, the Board must finds that these service medical 
records provide evidence against this claim, indicating no 
problem or acute problems that resolved without residuals 
difficulties. 

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1981 and 2006.  This 
evidence includes private treatment reports which show that 
the veteran began receiving treatment for low back symptoms 
in 1981, following a lifting injury at work in July 1981 
(well after service, providing evidence against this claim).  

Importantly, an October 1981 report states that his pertinent 
past history is negative for serious medical or surgical 
diseases, and notes treatment by a chiropractor about four 
years before for a backache, with no subsequent symptoms 
until his July 1981 injury.  The report notes an apparently 
ruptured lumbar disc at L4-5.  Such a report provides highly 
probative evidence against this claim.

A VA examination report, dated in October 1982, notes 
complaints of back pain.  An X-ray report for the lumbosacral 
spine notes mild scoliosis, and mild sclerotic change of the 
right SI (sacroiliac) joint.  The diagnosis notes a 
previously diagnosed possible ruptured disc L4-5, by history.  
A March 1984 report from a private physician notes ongoing 
treatment for low back symptoms.  

The next relevant medical evidence is dated in 1997.  
Specifically, a VA progress note, dated in June 1997, notes 
chronic depression.  

A VA spine examination report, dated in July 1997, shows that 
the veteran reported a history of a ruptured disc in 1980, 
and a re-injury to the low back in 1985 in a car accident.  
The report contains a diagnosis of lumbar spine degenerative 
joint disease with limited motion and function.  Again, this 
report provides evidence against this claim. 

A VA hypertension examination report, dated in July 1997, 
shows that the veteran stated that he had been evaluated for 
hypertension two years before.  The report contains a 
diagnosis of "hypertension by history."

A VA general medical examination report, dated in July 1997, 
shows that the veteran stated that he had a seven-year 
history of hypertension, and a history of a ruptured disc in 
1980, with two re-injuries to the low back, including a 1989 
car accident, and another work-related injury in 1992.  The 
relevant diagnoses noted lumbar spine degenerative joint 
disease, and hypertension by history.  

Private treatment reports, dated in 1997, contain diagnoses 
that include hypertension, "pseudogout," sciatica, and 
lumbar disc disease.  

A statement, apparently signed by a VA health care provider 
(the signature is illegible), dated in July 2000, is written 
on a prescription form, and states, "Patient had stressful 
experience in Vietnam War and ever since he can not tolerate 
heat or sunlight.  He has to stay away from heat and 
sunlight."  

VA progress notes, dated between 1999 and 2005, contain 
notations of obesity, lumbar radiculopathy, lumbar spinal 
stenosis.  In June 2002, he received treatment for complaints 
of dizziness that began while he was standing outside 
watching his son work.  There was an impression of 
"dizziness."  Between June and August of 2003, he received 
treatment for psychiatric symptoms.  These reports show that 
he gave a history of a back injury in 1981, with a re-injury 
in 1992 or 1993.  An August 2003 VA progress note shows that 
the veteran reported a post-service employment history that 
included work as a meat cutter, in the oil fields, as a 
carpenter, salesman, and shrimp fisherman.  

A VA spine examination report, dated in November 2006, notes 
a history of working offshore until 1981, an injury in 1981 
with low back pain, and a re-injury in a 1989 MVA (motor 
vehicle accident).  An accompanying X-ray report for the 
lumbosacral spine contains an impression of minimal spurring, 
otherwise normal.  The diagnosis was chronic low back strain 
with mild degenerative joint disease.  

The examiner stated, "back pain and spine deterioration are 
due to aging process, and years of strenuous occupation 
working offshore, occupational injury, and MVA."  The 
examiner further indicated that there was less than a 50 
percent probability that the veteran's lumbar degenerative 
joint disease was due to or as a result of, active duty, 
providing more evidence against this claim.   

With regard to the claim for diabetes mellitus, under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran is not 
shown to have been treated for diabetes during service, and 
there is no competent post-service medical evidence to show 
that the veteran has type 2 diabetes, let alone that it was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim and that the claim must 
be denied.  

The Board further points out that the veteran has asserted 
that he was exposed to Agent Orange in Panama, and that the 
RO has attempted to verify the veteran's claimed exposure to 
without success.  See report from National Personnel Records 
Center, dated in December 2003.  In any event, since the 
claimed disability is not shown, service connection for 
diabetes mellitus is not warranted.  

With regard to the claim for hypertension, the veteran's 
service medical records do not show any treatment for 
hypertension.  Furthermore, the earliest post-service medical 
evidence of hypertension is dated in 1997.  This is about 27 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  Maxson  v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence to show that the 
veteran has hypertension that is related to his service, or 
that the veteran had hypertension that was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

To the extent that that veteran argues that he has 
hypertension secondary to type 2 diabetes, as the Board has 
determined that service connection is not warranted for type 
2 diabetes, service connection is not currently in effect for 
any disabilities, and therefore there is no underlying 
service-connected disability upon which service connection 
may be granted under 38 C.F.R. § 3.310, or Allen v. Brown, 7 
Vet. App. 439 (1995).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim and that 
the claim must be denied.  

With regard to the claim for a back disability, the veteran's 
service medical records show treatment for low back symptoms 
between March and April of 1968.  The impressions noted FUO 
(fever of undetermined origin), acute back strain, acute 
spasm, chronic low back pain.  X-rays were noted to be 
negative.  There is no record of treatment for back symptoms 
during his remaining service, a period of about 11/2 years.  
Furthermore, the earliest post-service medical evidence of a 
back disorder is dated in 1981.  This is about 11 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim, Maxson, and 
the medical evidence shows that he sustained a back injury at 
work at this time, and the veteran has reported that he 
sustained a subsequent "re-injury" to his back.  

In addition, there is no competent evidence to show that the 
veteran has a back disability that is related to his service.  
In this regard, the only competent opinion is found in the 
November 2006 VA examination report, and this opinion weighs 
against the claim.  Post-service medical records provide 
evidence, overall, against this claim.    

Finally, there is no competent evidence to show that the 
veteran had arthritis of the back that was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim and that the claim must be denied.  

With regard to the claim for residuals of heat stroke, the 
veteran is shown to have received treatment for complaints of 
hyperventilation, feeling dizzy, shortness of breath, and 
chest pain.  The reports note a past history of bronchitis, 
and that he had solar burn on his chest.  The impression were 
solar burn, and probable hyperventilation.  A March 1969 
report notes "several of the episodes of what pt [patient] 
calls 'heat stroke' apparently were hyperventilation."  It 
thus does not appear that he ever received a clear diagnosis 
of "heat stroke", and that he may have confused his 
episodes of hyperventilation with heat stroke.  

In any event, the Board finds that residuals of heat stroke 
are not shown.  Gilpin.  In this regard, VA does not 
generally grant service connection for symptoms unaccompanied 
by a disease process or pathology.  See e.g., Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In this case, there is no competent medical evidence to show 
that the veteran has residuals of heat stroke.  VA progress 
notes show that he was treated for dizziness in 2002, and the 
reports do not contain any mention of sunlight or heat.  
Although the Board has considered the July 2000 statement 
from a VA health care provider, this statement is two 
sentences long, it is not shown to have been based on a 
review of the veteran's C-file, it does not explain how 
"stress" causes sensitivity to sunlight or heat, it does 
not note a diagnosed condition, and it appears to have been 
based on the veteran's assertion that he participated in the 
Vietnam War.  However, the veteran is not shown to have 
served in Vietnam.  See e.g., veterans' service personnel 
records; discharge (DD Form 214); March 2002 NPRC statement.  
This statement is therefore afforded no probative value, and 
does not warrant a grant of the claim.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and that the claim must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
diabetes mellitus, hypertension, a back disability, and 
residuals of heat stroke, were all caused by service that 
ended in 1969.  In this case, when the veteran's service 
medical records (which do not show treatment for any of the 
claimed conditions, other than as noted for the low back and 
hyperventilation), and his post-service medical records are 
considered (which do not show that he has diabetes mellitus, 
or residuals of heat stroke, which do not show treatment for 
any of the claimed conditions until 1981, at the earliest, 
for the low back following an injury incurred at his place of 
employment, and which do not show treatment for hypertension 
until 1997 at the earliest, and which do not contain 
competent evidence of a nexus between any of the claimed 
conditions and the veteran's service (with the exception of 
the previously discussed July 2002 statement as to residuals 
of heat stroke, which is afforded no probative value), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that he has the claimed conditions that are 
related to his service.  

Simply stated, the Board finds that the service and post-
service medical record outweighs the veteran's statements, 
which have been found to be of very limited probative value.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in January 2002, and June 
2005, the veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  The 
January 2002 VCAA notice complied with the requirement that 
the notice must precede the adjudication.  Mayfield v. 
Nicholson (Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); 
aff'd Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As all of the claims have been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service records, and service medical records, as 
well as VA and non-VA medical records.  

With regard to the claim for a back disability, the veteran 
has been afforded an examination, and an etiological opinion 
has been obtained.  With regard to all other claims, he has 
not been afforded examinations, and etiological opinions have 
not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran's service medical records do not 
show treatment for diabetes mellitus, or hypertension, and 
the evidence as to residuals of heat stroke mentions episodes 
of hyperventilation.  There is no competent post-service 
medical evidence to show the existence of diabetes mellitus, 
or residuals of heat stroke (except for the July 2000 
statement of the VA health care provider, which has been 
discussed and found not to be probative).  As for 
hypertension, the earliest evidence of hypertension is dated 
no earlier than 1997.  There is no competent and probative 
evidence of a nexus between any of the claimed conditions and 
the veteran's service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for a low back disability is denied.  

Service connection for residuals of heat stroke is denied.  


REMAND

With regard to the claim for service connection for an 
acquired psychiatric disorder, a review of the RO's May 2002 
rating decision, the subsequent statement of the case, dated 
in April 2004, and the supplemental statement of the case, 
dated in March 2007, shows that this claim has not been 
construed to include post-traumatic stress disorder (PTSD).  

In a statement, received in January 2002, the veteran 
asserted that he had been beaten by four fellow soldiers 
during service in Panama.  In an undated statement, 
apparently received in 2005, he further asserted that there 
had been riots in Panama during his service there, that his 
unit had been assigned to keep the rioters off base, that he 
had to hide from rioters at times when he was off base, and 
that on one occasion, he and his girlfriend had to scale a 
wire fence to evade the rioters.  He also repeated his 
assertion that he was beaten by fellow soldiers.  

A number of VA progress notes, dated beginning in 2003, 
contain diagnoses of PTSD.  These reports also show that the 
veteran has asserted that he has PTSD, and that he witnessed 
several stressors during service.  See e.g., VA reports, 
dated in June and August of 2003.  

The Board must review all issues reasonably raised from a 
liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, it 
appears that a claim for PTSD has been raised.  Therefore, on 
remand, additional development is required.  

Specifically, the veteran has not been afforded the 
opportunity to provide specific dates and locations of the 
claimed stressors (although he indicated that he was 
stationed at Fort Kobbe, in the Canal Zone).  On remand, the 
veteran should be provided with a VA Form 21-0781 (statement 
in support of claim for service connection for post-traumatic 
stress disorder (PTSD)), or other appropriate PTSD 
development letter, and he should be requested to provide 
additional details of his claimed stressors.  See VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21-
1MR"), Part IV.iv.1.F.14.c.  

Upon receipt of the VA Form 21-0781 (or other appropriate 
PTSD development letter), the RO should determine whether 
sufficient details have been provided to warrant an attempt 
to verify the claimed stressors.  

If the RO determines that sufficient stressor details have 
been provided, the RO should attempt to verify the claimed 
stressors.  

Finally, if one or more of the claimed stressors are 
verified, an etiological opinion should be obtained, as 
discussed in the third paragraph of this Remand.  

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the veteran has not yet 
been afforded a VA psychiatric examination.  Given the state 
of the evidence, on remand, the veteran should be scheduled 
for an examination.

The appellant is hereby notified that it is the appellant's 
responsibility to report for his scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VA 
Form 21-0781 (statement in support of 
claim for service connection for post- 
traumatic stress disorder (PTSD)) or 
other appropriate form, and request that 
he provide specific details of the 
alleged stressful events.  

2.  If, and only if, the RO determines 
that sufficient stressor details have 
been provided (see M21-1MR, 
III.iv.4.H.29.b, c.; IV.ii.1.D.14.d), the 
RO should attempt to verify the claimed 
in-service stressors.  Specifically, the 
RO should prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressors.  The RO should provide the 
JSRRC with a description of the veteran's 
claimed stressors, and with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

3.  Following the development discussed 
in the first two  paragraphs of this 
Remand, the RO should schedule the 
veteran for a psychiatric examination in 
order to ascertain the nature and 
etiology of any current acquired 
psychiatric disorder present.  Provided 
that a diagnosed acquired psychiatric 
disorder is established, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the acquired psychiatric disorder was 
caused or aggravated by the veteran's 
service.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination.  

If, and only if, there are one or more 
verified inservice stressors, the 
examiner should be provided with a list 
of the verified inservice stressors, and 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran has 
PTSD, and, if so, whether his PTSD was 
caused by a verified in-service 
stressor(s).  

4.  Thereafter, the RO should 
readjudicate the claims for service 
connection for an acquired psychiatric 
disorder (other than PTSD) and PTSD.  If 
either of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided, considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he receives further notice from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


